Title: Christopher Clark to Thomas Jefferson, [4 April 1810]
From: Clark, Christopher
To: Jefferson, Thomas


          
            Sir
            Mount Prospect 
                     6 oclock wednesdey PM 4 Apr. 1810 
          
           
		  your favor of this instant is just now delivered by mr Griffin I have been compeled for a fortnight past by the necessary attention to a sick family to neglect all other business this same
			 cause has kept me from Campbell Superior Court I think to dey Mrs C is a little mended if in this I shall be happily not deceved and She continues to improv it will be in my power to attend to your request and if so will do myself the pleasure of
			 breakfasting with you on the morning of Fridey which I can easily do by ceting out a little before dey If I shall not be able to attend you will ascribe it alone to the Situation of the family
          
            I am with high esteem your mo ob Set
            
                  
               Christopher Clark
          
        